Exhibit 10.43

March 16, 2007

Stephen M. Smith

Dear Steve:

Equinix Operating Company, Inc. (“Equinix”) is pleased to offer you employment
on the following terms:

1. Position. You will serve in a full-time capacity of Chief Executive Officer
and will report to the Board of Directors, Equinix. You will also serve as a
member of the Board of Directors of Equinix while serving as Chief Executive
Officer. By signing this letter agreement, you represent and warrant to Equinix
that you are under no contractual commitments inconsistent with your obligations
to Equinix. We acknowledge that you currently serve as a member of the Board of
Directors of Ingres.

2. Salary. You will be paid a salary at the annual rate of $450,000.00, which
will be paid on a semi-monthly basis at $18,750 in accordance with Equinix’s
standard payroll practices for salaried employees. This salary will be subject
to adjustment pursuant to Equinix’s employee compensation policies in effect
from time to time.

3. Restricted Stock Awards. It has been recommended to the Compensation
Committee of Equinix’s Board of Directors that you be granted within 30 days of
the commencement of your employment the following under Equinix’s 2000 Equity
Incentive Plan and pursuant to the terms of the Notice of Restricted Stock Award
and Restricted Stock Agreement attached as Exhibit C:

(i) 24,000 restricted shares of common stock of Equinix vesting from your
commencement of employment (the “Vesting Commencement Date”). The first 25% of
the shares subject to the award shall vest on the one year anniversary of the
Vesting Commencement Date. Thereafter, an additional 12.5% of the shares subject
to the award shall vest on your completion of each six months of continuous
service thereafter.

(ii) 60,000 performance-based restricted shares of common stock of Equinix
vesting from the Vesting Commencement Date. The first 25% of the shares subject
to the award shall vest on the one year anniversary of the Vesting Commencement
Date, provided a stock price appreciation target is met. Thereafter, an
additional 12.5% of the shares subject to the award shall vest on

 

- 1 of 4 -



--------------------------------------------------------------------------------

your completion of each six months of continuous service thereafter provided
certain stock price appreciation targets are met. Such stock price appreciation
targets shall be based on a price appreciation target of 8.75% per annum
measured from the date you commence employment with Equinix.

Both restricted share awards will be subject to vesting acceleration as provided
in the Severance Agreement, attached hereto as Exhibit B and the Restricted
Stock Agreement, attached hereto as Exhibit C.

4. Proprietary Information and Inventions Agreement. Like all Equinix employees,
you will be required, as a condition to your employment with Equinix, to sign
Equinix’s standard Proprietary Information and Inventions Agreement, a copy of
which is attached hereto as Exhibit A.

5. Period of Employment. Your employment with Equinix will be “at will,” meaning
that either you or Equinix will be entitled to terminate your employment at any
time and for any reason, with or without cause. Any contrary representations
which may have been made to you are superseded by this offer. This is the full
and complete agreement between you and Equinix on this term. Although your job
duties, title, compensation and benefits, as well as Equinix’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of Equinix.

6. Outside Activities. While you render services to Equinix, you will not engage
in any other gainful employment, business or activity without the written
consent of Equinix. Equinix consents to your continued membership on the board
of directors of Ingres Corporation. While you render services to Equinix, you
also will not assist any person or organization in competing with Equinix, in
preparing to compete with Equinix or in hiring any employees of Equinix.

7. Indemnification. Equinix will indemnify you and pay for your legal expenses
with respect to any claims, lawsuits or other proceedings made or threatened
against you or in which you are named as a party which arise out of the
performance of your duties to Equinix to the maximum extent permitted by law and
Equinix will provide Director and Officer insurance coverage in accordance with
its existing practice. The foregoing indemnification will cover you for your
performance of duties on behalf of Equinix prior to your commencement of
employment.

8. Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

9. Entire Agreement. This letter and the Exhibits attached hereto contain all of
the terms of your employment with Equinix and supersede any prior understandings
or agreements, whether oral or written, between you and Equinix.

 

- 2 of 4 -



--------------------------------------------------------------------------------

10. Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and an authorized
representative of Equinix’s Board of Directors. The terms of this letter
agreement and the resolution of any disputes will be governed by the laws of the
state of California.

11. Benefits. You and your dependents will be entitled to participate in the
Company’s medical and dental benefit plans in accordance with their terms. You
will be entitled to participate in all benefit arrangements provided by Equinix
on the same basis as those benefits are made available to the executive officers
of Equinix.

12. Paid Time Off. You will be entitled to Paid Time Off (PTO) that accrues on a
semi-monthly basis. You will accrue 5 hours per pay period. See the U.S. Equinix
Employee handbook for more information.

13. Other Terms. As required by law, your employment with Equinix is also
contingent upon your providing legal proof of your identity and authorization to
work in the United States.

14. Sign-On Bonus. When you join Equinix, you will receive a one time ‘signing’
bonus of $100,000 less statutory withholding at the first payroll date following
your commencement of employment. The parties agree that your first day of
employment will be April 2, 2007.

15. Company-Wide Bonus. You are also eligible to participate in the Equinix U.S.
2007 Annual Cash Incentive Plan. The cash incentive plan is based on Equinix’s
financial performance and your individual performance. The Operating Plan
Achievement Bonus you are eligible to receive will be up to 50% of your base
salary. The Over-Performance Bonus you are eligible to receive will be an
additional amount up to 50% of your base salary. The cash incentive bonus will
be pro-rated based on your start date, with the full 2007 pro-rated bonus
guaranteed (100% of base salary). Detailed information on this plan will be
provided to you after you start.

16. Severance Agreement. You will be entitled to certain severance benefits upon
an involuntary termination of your employment with Equinix as detailed in the
Severance Agreement, which is attached hereto as Exhibit B.

17. Attorney’s Fees. Equinix will reimburse you for all attorneys’ fees you
incur for the review, preparation, analysis and negotiation of your employment
documents, up to a maximum of $5,000.

This offer, if not accepted, will expire at the close of business on March 19,
2007.

 

- 3 of 4 -



--------------------------------------------------------------------------------

If you have any questions, please call me at (650) 513-7121.

 

Sincerely, By:   /s/ Peter Van Camp   Peter Van Camp   CEO

I have read and accept this employment offer:

 

/s/ Stephen M. Smith Stephen M. Smith

Dated: March 16, 2007

My Start Date will be April 2, 2007

Attachment

Exhibit A: Proprietary Information and Inventions Agreement

Exhibit B: Severance Agreement

Exhibit C: Notice of Restricted Stock Award and Restricted Stock Agreement

 

- 4 of 4 -